TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00063-CV


Anthony Saucedo, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF HAYS COUNTY, 207TH JUDICIAL DISTRICT
NO. 11-0499-A, HONORABLE CHARLES A. RAMSAY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Anthony Saucedo appeals the district court's order terminating his parental rights to
his minor children, A.S. and R.S.  See Tex. Fam. Code Ann. § 161.001 (West Supp. 2011).  A jury
found that Saucedo's parental rights should be terminated after hearing testimony that Saucedo fired
a shotgun into the face and hand of his wife, the mother of A.S. and R.S., while the children were
in another room in their home.  The evidence at trial included a deposition by Saucedo's wife
describing the ordeal and a video of an interview in which A.S. and R.S. recalled hearing the shot
and then seeing their mother wounded and bleeding.  Saucedo testified that the day in question was
a blur due to his abuse of prescription drugs, but he believed his children when they said he shot their
mother.  Saucedo testified that he loved his children and wanted to be a part of their lives.  However,
he admitted that after a prior family violence incident, he repeatedly tested positive for drugs
and never completed the therapy, drug treatment, or parenting classes in which he was ordered
to participate.
		On appeal, Saucedo's court-appointed attorney has filed an Anders brief informing
this Court that he has made a "diligent review of the appellate record" and can find no arguable
grounds to be advanced on appeal.  See Anders v. California, 386 U.S. 738, 744 (1967).  The brief
meets the requirements of Anders by presenting a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced. See Taylor v. Texas Dep't of Protective &
Regulatory Servs., 160 S.W.3d 641, 646-47 (Tex. App.--Austin 2005, pet. denied) (applying Anders
procedure in appeal from termination of parental rights).  Counsel has certified to this Court that he
provided Saucedo with a copy of the Anders brief along with a notice advising Saucedo of his right
to examine the appellate record and to file a pro se brief.  No pro se brief has been filed.
		Upon receiving an Anders brief, we must conduct a full examination of all of the
proceedings to determine whether the case is wholly frivolous.  Penson v. Ohio, 488 U.S. 75, 80
(1988).  We have reviewed the entire record and the Anders brief submitted on Saucedo's behalf,
and we have found nothing that would arguably support an appeal.  We agree that the appeal is
frivolous and without merit.  Accordingly, we affirm the trial court's order terminating Saucedo's
parental rights and grant counsel's motion to withdraw as attorney of record.

						__________________________________________
						Diane M. Henson, Justice
Before Justices Puryear, Henson, and Goodwin
Affirmed
Filed:   June 19, 2012